DETAILED ACTION

This office action is in response to the amendment filed 2/5/2021.  As directed by the amendment, claims 1 and 16 have been amended, claims 3, 8, and 18 has been cancelled, and no claims have been newly added.  Thus, claims 1-2, 4-7, 10-17, and 19-21 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 19, line 1 of claim 4 recites, “the cushion of claim 3,” and line 1 of claim 19 recites, “the cushion of claim 18”.  Because claims 3 and 18 are cancelled, it is unclear what claim that claims 4 and 19 are intended to depend from.  For purposes of examination, claim 4 is considered to depend from claim 1 and claim 19 is considered to depend from claim 16.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harwood et al (2015/0209541) in view of Barlow et al (2012/0067349) (“Barlow ‘349”).
Regarding claim 1, Harwood in figs 1-5 discloses a patient interface device comprising: a cushion (62, 82) (cushion comprising frame (62) and nasal delivery elements (82)) (para [0079]) defining a cavity (interior of nasal delivery elements) therein, the cushion (62, 82) having a first side (side facing away from the patient) and an opposite second side (side facing toward the patient) (para [0074]); and a headgear (80) coupled to the cushion (62, 82) adjacent the first side of the cushion (62, 82) (as shown in fig 2, strap (80) is attached to the cushion (62, 82) at a point that is adjacent to an outer surface comprising the second side of the cushion); the headgear comprising at least one strap (can be an elastic strap) for use in securing the cushion (62, 82) to the head of a patient (para [0077]); wherein the cushion (62, 82) comprises: an aperture (82) (opening of nasal delivery elements) formed in the second side of the cushion (formed on the inner side facing the patient) providing access to the cavity (para [0078]), 
Harwood does not disclose the aperture having a periphery adapted to sealingly engage about the nostrils of a patient when the cushion is disposed on the face of the patient, as the aperture is configured to sealingly engage a single nostril.
However, Barlow ‘349 in figs 1-1 to 1-16 teaches a patient interface device including a cushion (210) (sealing portion), the cushion including an aperture (211) 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the nasal elements of Harwood with a patient interface containing a the cushion of Barlow ‘349 including a single aperture having a periphery adapted to sealingly engage about the nostrils of a patient when the cushion is disposed on the face of the patient as taught by Barlow ‘349 in order to provide a larger opening compared to that of nasal pillows so that the velocity of air exiting apertures is lower, making it easier for a patient to exhale (Barlow ‘349, para [0246]).
Regarding claim 2, Harwood discloses in fig 3 the stabilizing members (70) are disposed on opposite sides of the aperture (para [0075]).
Regarding claim 7, Harwood disclose in fig 3 the stabilizing members (70) are formed separately from, and selectively coupled to (using adhesive layer (72)), the cushion (para [0076]).
Regarding claim 10, Harwood discloses the stabilizing members including a pad (70) with an exterior surface (74) with a cavity therein for holding a gel material (para [0076]), wherein each cavity is filled with one or more of a low durometer gel or foam (foam or gel) (para [0076]).
Regarding claim 11, the modified Harwood’s reference discloses the cushion (211 of Barlow ‘349) comprises a generally cradle shaped elongate hollow body (generally cradle shaped) (para [0242]) and wherein the first side is of a generally 
Regarding claim 12, the modified Harwood’s reference discloses a generally rigid elongated front portion (303 of Barlow ‘349) (frame) coupled to the front side of the cushion (seal) (301 of Barlow ‘349), the front portion having a first end, an opposite second end (left and right side portions of front portion containing connector assembly (307 of Barlow ‘349)) (Barlow ‘349, para [0410]) and an aperture (305 of Barlow ‘349) (socket) disposed therebetween, wherein the aperture (305 of Barlow ‘349) is adapted to be coupled to a patient circuit (315 of Barlow ‘349) (flexible tubing) (Barlow ‘349, para [0410]), and wherein each of the first end and opposite second end are adapted to be selectively coupled to a headgear (323 of Barlow ‘349) (head strap (105 of Barlow ‘349) includes length of stretchable material (323 of Barlow ‘349) for use in securing the patient interface device to the head of a patient (Barlow ‘349, fig 3, para [0410]).
Regarding claim 13, modified Harwood discloses a front portion.  
Modified Harwood does not disclose the front portion is coupled to the front side of the cushion via a hollow articulating portion.
However, Barlow ‘349 in fig 1-10-to 1-18 teaches a patient interface including a cushion (210) (sealing portion) and a generally rigid front portion (220) (frame), wherein front portion (220) is coupled to the front side of the cushion via suspension system (215) containing a hollow (as shown in fig 17-2, suspension system may be a hollow gusset) (para [0365]) articulating portion (absorbs forces from sealing portion (210)) para [0347])

Regarding claim 14, the modified Harwood’s reference discloses the hollow articulating portion includes an inward curved U-shaped portion disposed along an upper portion thereof (the surface adjacent aperture (216 of Barlow ‘349) of suspension system (215 of Barlow ‘349) may be generally U or V shaped) (Barlow ‘349, para [0349]).
Regarding claim 15, Harwood discloses a maxilla support assembly (64) (upper lip rest) operatively coupled to the stabilizing members (70) (para [0074).
Regarding claim 16, Harwood in figs 1-5 discloses a cushion (62, 82) (cushion comprising frame (62, 82) and nasal delivery elements (82)) (para [0079]) for use in a patient interface device, the cushion comprising: a front side (side facing away from the patient) structured to be coupled to a headgear (80) (strap) for securing the cushion (62, 82) to a patient (as shown in fig 1, strap (80) is configured to be coupled to an outer surface facing away from a patient, as the strap (80) and front portion are shown to be connected to one another); an aperture (82) (opening of nasal delivery elements) formed in a patient facing side opposite the front side providing access to a cavity (interior of nasal delivery elements) (para [0078]), a pair of stabilizing members (70)) (as shown in fig 2, pad (70) coupled to lateral arms (60) of cushion (62, 82)) coupled to, and 
 Harwood does not disclose the aperture having a periphery adapted to sealingly engage about the nostrils of a patient when the cushion is disposed on the face of the patient, as the aperture is configured to sealingly engage a single nostril.
However, Barlow ‘349 in figs 1-1 to 1-16 teaches a patient interface device including a cushion (210) (sealing portion), the cushion including an aperture (211) having a periphery (para [0246]) adapted to sealingly engage about the nostrils of a 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the two nasal locators of Harwood with the cushion of Barlow ‘349 including a single aperture having a periphery adapted to sealingly engage about the nostrils of a patient when the cushion is disposed on the face of the patient as taught by Barlow ‘349 in order to provide a larger opening compared to that of nasal pillows so that the velocity of air exiting apertures is lower, making it easier for a patient to exhale (Barlow ‘349, para [0246]).
Regarding claim 17, Harwood discloses in fig 3 the stabilizing members (70) are disposed on opposite sides of the aperture (para [0075]).
Claims 4-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harwood et al and Barlow ‘349 as applied to claims 1 and 16 above, and further in view of Burz et al (2009/0032024).
Regarding claim 4, modified Harwood discloses stabilizing members (70 of Harwood) are bounded by a hinge (76 of Harwood) which is structured to allow each stabilizing (70 of Harwood) member to articulate with respect to the cushion (62 of Harwood) (Harwood, para [0077]).
Modified Harwood does not disclose the hinge comprises a grooved portion which is structured to allow each stabilizing member to articulate with respect to the cushion.
However, Burz teaches a patient interface including a cushion and a stabilizing member (forehead support), wherein in the embodiment in fig 8, the stabilizing member 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the hinge of the stabilizing members of modified Harwood by providing a grooved portion containing either elastomer discs forming a groove or an elastomer tube bounded by an exoskeleton which are structured to allow each stabilizing member to articulate with respect to the cushion as taught by the embodiments shown in fig 8 and 9 of Burz, as an articulation portion comprising a grooved portion is known in the art to allow the cushion to articulate and provide a better seal against a user’s face (Burz, para [0132]).
Regarding claim 5, the modified Harwood’s reference discloses the grooved portion comprises a baffle (as shown in embodiment of fig 9 of Burz, the groove portion is part of elastomeric tube, and therefore the grooved portions form a baffle within the tube) (Burz, para [0132]).
Regarding claim 6, the modified Harwood’s reference discloses the embodiment shown in fig 8 of Burz that the grooved portion (56D of Burz) comprises a locally thinned wall section (as shown in fig 8 of Burz, tube (56D) is smaller than spine portion (58D) (Burz, para [0132]).
Regarding claim 19, modified Harwood discloses stabilizing members (70 of Harwood) are bounded by a hinge (76 of Harwood) which is structured to allow each 
Modified Harwood does not disclose the hinge comprises a grooved portion which is structured to allow each stabilizing member to articulate with respect to the cushion.
However, Burz teaches a patient interface including a cushion and a stabilizing member (forehead support), wherein in the embodiment in fig 8, the stabilizing member (8A) includes elastomeric discs (52A) forming a groove to allow the stabilizing member (8A) to articulate with respect to the cushion (6A) (para [0131]), and in the embodiment disclosed in fig 9, the stabilizing member (8D) is bounded by an elastomer tube (56D) forming a grooved portion and bounded by exoskeleton (58D) which is structured to allow each stabilizing member to articulate (para [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the hinge of the stabilizing members of modified Harwood by providing a grooved portion containing either elastomer discs forming a groove or an elastomer tube bounded by an exoskeleton which are structured to allow each stabilizing member to articulate with respect to the cushion as taught by the embodiments shown in fig 8 and 9 of Burz, as an articulation portion comprising a grooved portion is known in the art to allow the cushion to articulate and provide a better seal against a user’s face (Burz, para [0132]).
Regarding claim 20, the modified Harwood’s reference discloses the grooved portion comprises a baffle (as shown in embodiment of fig 9 of Burz, the groove portion .

Allowable Subject Matter
Claim 9 is allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    422
    680
    media_image1.png
    Greyscale

Applicant argues on page 6, second full paragraph-page 8, first full paragraph of Applicant’s remarks, that Harwood does not disclose the stabilizing members coupled 
Applicant argues on page 8, first full paragraph of Applicant’s remarks, that Harwood does not disclose the stabilizing members and cushion being integrally formed, as they are recited as plainly and distinct elements.  However, as shown in fig 3 of Harwood, stabilizing members (70) are joined to the lateral arms (62) to form an integral unit (para [0075]) by using an adhesive later (72) (para [0076]) therefore, a stabilizing member (70) secured by an adhesive layer (72) to a lateral arm (62) of the 
Applicant argues on page 8, seventh full paragraph of Applicant’s remarks that Burz does not make up for the deficiency with regard to the limitations of independent claims 1 and 16.  However, as discussed above, because the combination of Harwood and Barlow discloses the limitations of claims 1 and 16, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                               /COLIN W STUART/Primary Examiner, Art Unit 3785